 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                       FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   AMELIA A. SAGAN,                                  Case No. 2:19-cv-01006-MJP
10                  Plaintiff,                         ORDER GRANTING STIPULATED
11                                                     JOINT MOTION FOR EXTENSION OF
            vs.                                        TIME FOR DEFENDANT TO RESPOND
12                                                     TO PLAINTIFF’S COMPLAINT
     LIBERTY LIFE ASSURANCE COMPANY
13   OF BOSTON,
14
                    Defendant.
15

16          Plaintiff Amelia A. Sagan (“Plaintiff”) and Defendant Liberty Life Assurance Company of
17   Boston (“Liberty”) have filed their Stipulated Joint Motion for a 30-day extension, up through and
18   including August 30, 2019, for Liberty to answer or otherwise respond to Plaintiff’s Complaint for
19   ERISA Benefits (“Complaint”).
20          IT IS HEREBY ORDERED that Liberty shall answer or otherwise respond to Plaintiff’s
21   Complaint no later than August 30, 2019.
22

23   DATED: August 1, 2019



                                          A
24

25

26                                        Marsha J. Pechman
                                          United States Senior District Judge



     ORDER GRANTING STIPULATED JOINT MOTION FOR
     EXTENSION OF TIME FOR DEFENDANT TO RESPOND
     TO PLAINTIFF’S COMPLAINT – 1
     Case No. 2:19-cv-01006-MJP
 1   Presented By:
 2   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 3
     By: s/ Russell S. Buhite
 4       Russell S. Buhite, WSBA #41257
         1201 Third Avenue, Suite 5150
 5       Seattle, WA 98101
         Telephone: (206) 693-7057
 6       Facsimile: (206) 693-7058
         Email: Russell.Buhite@ogletree.com
 7

 8       Attorneys for Defendant

 9
     Approved as to Form; Presentation Waived
10

11   PLAINTIFF LITIGATION GROUP, PLLC

12   By: s/ McKean J. Evans
         McKean J. Evans, WSBA #52750
13       95 South Jackson Street, Suite 100
         Seattle, WA 98104
14       Telephone: (206) 203-9100
         Facsimile: (206) 785-1702
15
         Email: mevans@plaintifflit.com
16
         Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26



     ORDER GRANTING STIPULATED JOINT MOTION FOR
     EXTENSION OF TIME FOR DEFENDANT TO RESPOND
     TO PLAINTIFF’S COMPLAINT – 2
     Case No. 2:19-cv-01006-MJP
